 

Exhibit 10.1

[laco20130528_8kex10-1img001.jpg]

NEWS RELEASE

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

952-449-9092

952-449-9353 (fax)

www.lakesentertainment.com

(NASDAQ: LACO)

 

FOR FURTHER INFORMATION CONTACT:

Timothy Cope – 952-449-7030

 

--------------------------------------------------------------------------------

 

FOR IMMEDIATE RELEASE:

May 23, 2013

 

--------------------------------------------------------------------------------

 

LAKES ENTERTAINMENT, INC. ANNOUNCES

AGREEMENT WITH DANIA ENTERTAINMENT HOLDINGS

RELATING TO THE ACQUISITION OF DANIA JAI ALAI

  

MINNEAPOLIS, May 23, 2013 - Lakes Entertainment, Inc. (LACO) announced that it
entered into an Amended and Restated Operating Agreement of Dania Entertainment
Holdings, LLC (“Agreement”) relating to Dania Entertainment Center, LLC’s
(“Dania”) acquisition of Dania Jai Alai from Boyd Gaming Corp. (“Boyd Gaming”).
Lakes previously loaned $4 million to Dania which was converted into ownership
of 20% of Dania Entertainment Holdings, LLC which owns 25% of Dania. It is
contemplated that Lakes will not be required to invest any additional money in
Dania Entertainment Holdings, LLC.

 

Recently, Dania announced that it had entered into an asset purchase agreement
with a subsidiary of Boyd Gaming to purchase the Dania Jai Alai located in Dania
Beach, Florida for $65.5 million. Dania announced that the acquisition closed on
May 22, 2013. Lakes will have no operational responsibility of Dania Jai Alai.

 

About Lakes Entertainment




Lakes Entertainment, Inc. currently owns the Rocky Gap Casino Resort near
Cumberland, Maryland. Lakes also has a management agreement with the Shingle
Springs Band of Miwok Indians to manage the Red Hawk Casino, an investment in
Rock Ohio Ventures, LLC’s casino and racino developments in Ohio, and an
investment in Dania Entertainment Center, LLC’s Dania Jai Alai fronton in Dania
Beach, Florida.

 



The Private Securities Litigation Reform Act of 1995 provides a safe harbor for
forward-looking statements. Certain information included in this press release
(as well as information included in oral statements or other written statements
made or to be made by Lakes Entertainment, Inc.) contains statements that are
forward-looking, such as statements relating to plans for future expansion and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. Such forward-looking information involves important
risks and uncertainties that could significantly affect anticipated results in
the future and, accordingly, such results may differ from those expressed in any
forward-looking statements made by or on behalf of the company. These risks and
uncertainties include, but are not limited to, need for potential future
financing to meet Lakes’ development needs; those relating to the inability to
complete or possible delays in completion of Lakes' casino projects, including
various regulatory approvals and numerous other conditions which must be
satisfied before completion of these projects; possible termination or adverse
modification of management or development contracts; Lakes operates in a highly
competitive industry; possible changes in regulations; reliance on continued
positive relationships with Indian tribes and repayment of amounts owed to Lakes
by Indian tribes; possible need for future financing to meet Lakes' expansion
goals; risks of entry into new businesses; reliance on Lakes' management and
litigation costs. For more information, review the company's filings with the
Securities and Exchange Commission.



 

 

# # #